Citation Nr: 1503525	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  11-21 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right arm disability (claimed as right elbow/hand injury).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986, January 1991 to January 1992, October 1995 to May 1996, and December 1996 to October 2000.  He has served in combat in the Southwest Asia theater of operations during the Persian Gulf War (Gulf War).  He is accordingly entitled to consideration under the criteria of 38 C.F.R. § 3.317.  See 38 C.F.R. § 3.317(e).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which the denied the Veteran's claims for service connection for multiple conditions, including bilateral hearing loss, tinnitus, right elbow/hand injury, and a rash/skin condition.

Before the present appeal was certified to the Board, the Chicago, Illinois RO granted service connection for bilateral hearing loss and service connection for dyshidrotic and nummular eczema in rating decisions dated February 2011 and October 2014.  Thus, the Board finds that there is no present case or controversy for the Board to adjudicate with regard to the Veteran's original claims for service connection for bilateral hearing loss and a rash/skin condition, and the Board will not address these issues at the present time.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In addition, the Board has recharacterized the Veteran's claim for service connection for "right elbow/hand injury" as a claim for service connection for a right arm disability, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  



FINDINGS OF FACT

1.  There is no evidence that the Veteran suffered from a right arm disability in service or currently suffers from a right arm disability.

2.  The Veteran's tinnitus is not related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right arm disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in February 2010.  In addition, pursuant to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his service treatment records (STRs) and provided examinations in November 2010 and August 2014.  38 U.S.C.A. § 5103A(c)-(d); 38 C.F.R. § 3.159(c)(3)-(4).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims for Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2014); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2014).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

In the case of a veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  38 U.S.C.A. § 1154(b) (West 2014).

Evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

A.  Right Arm Disability

The Veteran has asserted that he injured his right elbow and hand during service in April 1985, and has suffered from residuals of that injury since service.  His STRs document a report of right hand and elbow pain after the Veteran fell on his right elbow in April 1985.  The reporting clinician noted some swelling at the elbow and a normal examination.  Subsequent treatment records dated April 1985 indicate that the Veteran experienced limited movement of the wrist and fingers after he injured his arm, but his forefinger and wrist seemed to be getting better, he was negative for edema, and he had full range of motion of the elbow, wrist, and fingers.  Less than one week later, the Veteran reported that his hand was feeling better and he only complained of minor soreness and slight weakness.  His range of motion was within normal limits.

An examination report dated September 1986 indicates that the Veteran's upper extremities were normal.  A March 1989 report of medical examination documents the Veteran's endorsement that he did not have "swollen or painful joints", "arthritis, rheumatism, or bursitis," "bone, joint or other deformity," or "painful or 'trick' shoulder or elbow."

In a dental health questionnaire that was signed by the Veteran in November 1998 and September 2000, the Veteran endorsed that he did not have arthritis or painful joints.  A September 2000 report of medical history, which was conducted contemporaneous with the Veteran's separation from active service, documents the Veteran's endorsement that he was in good health at that time and did not have the following: "swollen or painful joints," "bone, joint or other deformity," "nerve injury," or "painful or 'trick' shoulder or elbow."  Although the Veteran endorsed having a history of "arthritis, rheumatism, or bursitis," it was noted that the Veteran had arthritis of the wrist and elbow in 1985 and that his history was not considered disabling.  In addition, a September 2000 medical examination report indicates that the Veteran's upper extremities and musculoskeletal system were normal upon separation.  The Board concludes, therefore, that the Veteran did not have a right wrist disability upon his separation from service.

The postservice evidence of record includes the report of an August 2014 orthopedic examination during which a VA examiner noted an "essentially normal orthopedic bilateral elbow/forearm exam[ination]" and that there were no significant findings to warrant further diagnosis.  The Board finds that the examination and opinion are adequate as the examiner reviewed the Veteran's relevant medical history, conducted relevant range of motion tests and evaluations to assess the nature and severity of the claimed disability, and offered a reasoned medical explanation to support the opinion provided.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds that the Veteran does not have a current right arm disability.

During his August 2014 VA orthopedic examination, the Veteran reported that he was treated by non-VA clinician Dr. Nemeth in 2010, at which time that clinician thought that the Veteran's claimed condition was "probably arthritis."  Although VA has not attempted to get records from this clinician, the Veteran reported during the August 2014 examination that Dr. Nemeth did not diagnose the Veteran with a disability and did not write anything down.  What is more, the Board finds that any record of the Veteran's treatment by Dr. Nemeth in 2010 will not show that the Veteran has a current disability for VA compensation purposes.  Thus, the Board finds that VA does not have a duty to request records from Dr. Nemeth, as there is no evidence available to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(2) ("The Secretary is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim.").  

Overall, the Board finds that the record is negative for competent evidence of a current right arm disability.  In so finding, the Board notes that the Veteran is not competent to provide evidence pertaining to complex medical issues such as the diagnosis of a right arm condition, to include arthritis, because such a condition cannot be diagnosed by the application of knowledge within the realm of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 and n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).

In addition, because a disability has not been found, the Board finds that service connection cannot be granted under the provisions of 38 C.F.R. § 3.317 for disability due to undiagnosed illness and medically unexplained chronic multisymptom illness.

Thus, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Tinnitus

The Veteran's STRs are negative for reports of tinnitus.  The September 2000 report of medical history documents the Veteran's endorsement of a history of multiple nonhearing-related conditions, and the accompanying examination report indicates that his ears were normal upon separation.  A report of medical assessment dated September 2000 also documents the Veteran's endorsement that he did not have any concerns about his health at that time.  The Board concludes, therefore, that the Veteran did not have tinnitus upon his separation from service.

In the Veteran's February 2010 claim for service connection, the Veteran reported that his tinnitus had its onset in August 1985, and the report of a November 2010 VA audiology examination documents the Veteran's report that he has recurrent bilateral tinnitus that had onset during service in 1991.  The Board finds, however, that these reports are inconsistent with the remainder of the evidence of record, which shows that the Veteran did not complain of tinnitus until he filed his February 2010 claim.  Thus, as the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes, the Board assigns little probative value to the Veteran's current statements concerning the onset of tinnitus.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes); see also Jandreau, 492 F.3d at 1376 ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

Although the Veteran served in combat and is entitled to the benefit of the presumption under 38 U.S.C.A. § 1154(b), the Board finds that the evidence is against finding that the Veteran's current tinnitus had onset during combat service, as subsequent examination reports, to include his separation examination documents, are negative for reports or complaints of this condition.

The November 2010 examiner opined that the Veteran has non-pathologic (normally occurring) tinnitus that is not a result of his in-service combat experience and is not a chronic recurring disability.  In support of her opinion, the examiner cited medical literature and reported that epidemiological studies have shown that temporary tinnitus is a very common symptom experienced by people of all ages.  The Board finds the examiner's opinion highly probative because it is based on the examiner's review of relevant medical research, the Veteran's relevant medical history, and the evidence of record, to include records that show that the Veteran did not complain of tinnitus until February 2010.

In addition, the Board finds that the Veteran is not competent to provide evidence pertaining to the etiology of his tinnitus.  See Jandreau, 492 F.3d 1372 at 1377; Layno, 6 Vet. App. at 469-470.  Whether tinnitus may be attributed to service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  The Board finds, therefore, that the competent evidence of record fails to show that the Veteran's tinnitus is related to his service.

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran has tinnitus that may be attributed to his service, and the appeal must be denied as to this issue.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a right arm disability is denied.

Service connection for tinnitus is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


